—Judgment, *195Supreme Court, Bronx County (Nicholas Iacovetta, J.), rendered October 30, 1997, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence supported the jury’s rejection of the defense of temporary lawful possession, and defendant’s acquittal of other charges contained in the indictment does not warrant a different conclusion (see, People v Rayam, 94 NY2d 557). In any event, even defendant’s version of the facts failed to support this defense (see, People v Banks, 76 NY2d 799).
We perceive no basis for reduction of sentence. Concur— Williams, J. P., Mazzarelli, Andrias, Lerner and Saxe, JJ.